443
i . .
3
         OFFICE OF THE ATTORNEY GENERALOF TEXAS
                              AUSTIN




    Honorable Emer L, I&me8
    County Attorney
    -dheslea-County
    iihoeler, Teras




                                                 cabillty of the
                                                 ler aot to nn




                         0 AOA ri?rtidSAt OWtlf3S
                                                Of 8
                          re~lstarod    in the state of
                           or oause to bo operetaa
                            Texas an an *OcaRsional
                               tura is defined with-
                                truok In thie state
                               en6 owner dolivers
        wk3lesal0 gWx4.ea      frara Oklahma to Terra
        aueixtmere but iitekee no diroot or 1rbiFtWt
        charge to the oustocmr for auoh dellves$?
              “D. Xay tha above deearibed wholesale
        grooer or any other Qkllabomaflm or kianu-
        faoturer mks an oooualonnl trip into Sxaa
                                                                                      444



;ianorable Eoroer
                L. 3mw,                 Pa@ 2


       with suo!a vohiole or vahlolsa for the
       pupose of 6ellvarl~~ 3smhutlise    belonp
       la: to suah psrson or firm to Toxae oue-
       tcxmrs where no Qimot chnrge is cade for
       mob dallvsrp but whws thu Cellvery ,=!.a~
       of the s~ohandiss   is graatm than the,
       prioe ohurgod to sue: TOXAQowtxmr 1S.
       such ouatomr reoeioed tho nmroixmdlee at
       the wamhouscr of the U&x&ma                    r3.m nnd
       trens~rtQd        it to Teror, fa the ouatomrr
       own v&lole        or at Us3 own 8xpemo7*
          Sootion 5 of Artiole                    82i% of the peaal Cods reads,
in part, as follovs~
               ** l +     ml    p r o vided, r u r th o r ,   that
       %liy   AOAMtlfdt3At     OWlM r    Of  XiV4it6dy OWA&
                                              a
       motor vehlolo nay         be perolit e & to make an
       oaoasl3nal trip into             Wastate with such
       vehlclo      Tackler the privlledoa    of tkla sot
       nit&u:     obtaini=       auoh ~toiqwrary ro~lstra-
       tioa    oortifloste.*




              “If .tht3 tru&s in question ers oat
       being opefstod for oOZIpOAL3atiOA fd hire,
       it ia ray o&-don, end you are ao iwlvlsod,
       thei tha operators oi the twaokr cotid
       zako oeotislonalWlps into Texas by virtue
       oi’ the provlsio:~,s of Article 827b, sootions
       1 nnd 5, of the Pans1 Cix5.Qof Texas wit;?out
       ro*;iatori~    in the State of 9!cm38.*
               0~    i)pinlsn HO,       o-lags      is to .ti~ same em0t.    copfss
or both or       tiiose o~inlons        as-o inolwetl     heroin mr your inform-
UOA.

               In line with our opiniondl above referred               to, you iwe
        .




Hono+1&3 ‘Hoaer L? &see,       3age 3


advlaed that the trualra operated bg the Oklf%hom&eOrpomMon
ui%ld aoca within the ~oooasioaal trip* provisIon or the
rtatute, if 8ald truoice are not being opm tad for mama-
tiOA or IAre.
           Tho anawer to your queatioas A and 8 are oontrolled,
we believe, by the holUng af the stqmm court or ?exae in
the ease of Xew Xay Luznber Go. va+ Sulth, 96 3. ?I. (2d) 282.
In that 0498 the oourt wee conoarnud with whether or not the
truake operated by Em 4iy Luxber Gongany were *oo?ltmot oar-
riers4 ~8 chat tern 16 ddxned   in the .mCor oorrlcr  act as
frAlOws~
          *(h)  The tam *oontraot    oarrier’ z%xma
     ay Plotor oerr5.er as harelnabove doflnod
     trenup0rtin.g property for conpensatlon br
     hire over nw hi.zh~i~,+ls       state otlmr
     thanasactomaa
The question, then, W&9whether or Aot the truoks 0r the ~ul%
bar ca~~panywhioh hauler? lu!!be+r that belonpct to the azgany
for delivery to 0~8tohlora wdre being opera ted for oong~?nsa-
titan or hire.  The court hold that tha truoiso wer8 be-     3p1
ereted for OOZlQeAPcatiOAor Nrs end baeod %&eeirholdlq     I.@CPA
the faot that t&a 0oupaAyzmde n. aari7ti3 cim.typ f3r $28 do-
livery af the lumber aver and above the aotuaL mat of the
s4aei. m-3 wiir t stated na f01frws1
            *?JAder tti   faata zitntod here thy oarrry-
     ing of 1cad.m~owned by the ooqmny        ln   its
     own tr-u&s does cot r_t.ea~t it fro= tie ?ro-
     vtdone of this law. This IS not a aase
     tdaars~the tmeke are opratod axolusivoly
     within ths lnoorjwrated lkzlte of a tona or
     oitgi nor ie it n cnue wham the price of
     the l~oods deUveref3 is the sew as those
     undekivarod~ On the ~oa*War~, it is 01mrly
     a case *where the price of the lunber inoludes
     a direat oharge for the delivery thereof.
     The oarrylng charse i.e baaed dlroatly .on the
     dfataacr trm~led and the 04.&t of the truck.
     sinoe tbu uompny reooiva     oofzpensatlon Zor
     t,ae dellvssy of th% limber , It claerly ap-
        era that the txuuks usstl oopt) under the
     r erlnltlon  of a *oaat.nct oasrier,’ md 9r8
     eubjoot to the provlsioas >I artlole 9Llb,*
                                                                      44ti




            Under the holding OS the suprem Court case, supa,
you are therefore advised that the tru&s operate& by 'the
aoapeny in question A presented by you would not be ogerated
for cangennation or hire, because O-J charge is ado for the
delivary or the xxooerlcs over 2nd d&ova the actual cost or
the goceries   in Oklahormr A sinllar   ciusatlo?l was presented
by you In 1938 when you asked the questlon as followst
           Way '3~3 gx3prietor of an wholesale
     gasoline buslmss In the 3&ta of Oklnhom
     oauae a sotor vehiole belLon&% to woh
     gropiotor   ti be operated sorom the stats
     line into Texas with a load of gasoline for
     the pur,mso of deliveriA~ such oomodlty to
     a oustoner lo the atate cf Texas, where a0
     extra ohari;e is mado to the customer for
     suoh delivery above the regular sale prloe
     of   the ;asol.ino,   without   obtaining   a tetnp+
     rary ra&stration  oertirioste  or other reg-
     istration for sush rotor vohlole.*
            hsststant Attorney ~%aersl hlbcrt G. lialiser xrote
ac o&xion    on August 2, 1938, in rhloh he held as followst
           “Iti 1s th8 writer’s opinion that the
     ogorstor   or such vchlole as desoribed ln
     the question above my naks ocoesional
     trips into and out 0r Texas without ob
     tainia; a tciqmrary reSistration     oertlft-
     oate or other registration     for such zator
     vehiola.    sod jirtiole 827-b, Sootions 1
     and 5, mml     code of ?oxes.*
&,  :Talkar’s opfnlon ma) in aur opinion,   correct, and our
a.mimr to your question A, sqxra, is  in  nzoord  with the saz-z.
            IA your question B, you ;)rwant a raat situation
whhorothe trucks Seliverin,t: ,yaoorfe~   a&o an additimal   ckar~a
far the transportatl~n or delivery of the ;rocariss.      In such
case *wereel that l  ;he Peats would t:=ovr the opsrators of those
trucks direotly in line with the hold&: of the B.grane C3Txrt
in the Now :isy Lunber Conpmy o&se eupra. It i.s our ogioion,
',?orerore,  thet the trucks ogerato d as C0scribod in yam faot
Situation   contained in QUMtioIl 13w3d.d be opeiated :‘or a03
pensation or hire and would not cozm witNn the *oooaslom1
trip” provision    quo tzd sups.
.   .   -



                                                         .:
Eonorable ?QWW L, Kosee, r3e;s 5


             v.   should the resident   mmor or a
        mtcr v-hfole be olassed RS a wtor oarrler
        whar-e he transports ~000s mres and zierchan-
        dlse for aolr:,enmtlon .and hire fron an In-
        oor;;oratcd town alom: a state Z~i~~:ay or
        other road to an un-1zcoraoratoZ town or
        vfll?.ce :vhore in the oo%reb of such traas-
        portatlon no 1naor;orated town in passed?”
           This department has prevlouslj- passed on a Eydostion
identioal with that whioh you ,:rom?nt in your c,uestlon nunbor
c.   Zor your Inromatlon,   oo~ias of Oplr-Lons ;-:o. c-1497 and
Ito. O-1592 on this point ere lnolosed   heroin.   3ased on such
o~lnlons, your ti;lrd question is answered 1~. the negative.




                                               illly    Coldbor& [
                                                       Asslatant